Citation Nr: 1535904	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Pueblo Orthopedic on June 25, 2007.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1964 to September 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination of the Network Authorization and Payment Center of the Fort Harrison, Montana, VA Medical Center (VAMC) which denied payment of unauthorized medical expenses incurred at Pueblo Orthopedic on June 25, 2007.  The Board has reviewed the Veterans Health Administration (VHA) file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In his November 2007 notice of disagreement, the Veteran requested payment of "any and all billings from Pueblo Orthopedic as well as various other charges involved with my accident of May 11, 2007."  The Veteran's written statement may be reasonably construed as a request for payment of unauthorized medical expenses incurred at Pueblo Orthopedic on May 11, 2007.  The issue of payment or reimbursement of unauthorized medical expenses incurred at Pueblo Orthopedic on May 11, 2007, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that payment of unauthorized medical expenses incurred at Pueblo Orthopedic on June 25, 2007, is warranted as the medical services provided were due to an emergency situation; there were no available VA medical facilities; and he had informed the doctors at Pueblo Orthopedic of his "status with the VA" and "they continued service and told me not to worry."  
A July 2007 health insurance claim form from Pueblo Orthopedic indicates that the Veteran was treated on June 25, 2007, for a procedure coded as "73110."  Clinical documentation of the June 2007 private treatment is not of record.  

VA should obtain all relevant private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the appropriate release, the AOJ should contact Pueblo Orthopedic and request that it forward copies of all available clinical documentation pertaining to treatment of the Veteran on June 25, 2007.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 338 C.F.R. § 3.159(e) (2014).  

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

